Case: 19-60306      Document: 00515331805         Page: 1    Date Filed: 03/04/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-60306                            March 4, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANTONIO HUGGER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:18-CR-107-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Antonio Hugger appeals the 188-month, within-guidelines sentence he
received after he pleaded guilty, pursuant to a plea agreement, to possession
with intent to distribute five grams or more of actual methamphetamine. He
asserts that the district court erred in including a quantity of drugs
attributable to him in determining his guidelines sentence.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60306   Document: 00515331805      Page: 2   Date Filed: 03/04/2020


                                No. 19-60306

      The Government moves to dismiss the appeal or, alternatively, for
summary affirmance based on the appeal waiver contained in the plea
agreement. Hugger’s opening brief does not address the waiver, and he has
not filed a response to the Government’s motion.
      We review de novo whether an appeal waiver bars an appeal. United
States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). The record shows that
Hugger knew he had the right to appeal and was relinquishing that right by
entering the plea agreement; thus, the waiver was knowing and voluntary. See
id. at 754-55.   Moreover, the waiver broadly covers all challenges to the
sentence and accordingly applies here. See id. at 754. Finally, based on our
review of the record we are satisfied that the Government has not breached
the plea agreement. See United States v. Reeves, 255 F.3d 208, 210 (5th Cir.
2001).
      Accordingly, we GRANT the Government’s motion to dismiss based on
the appeal waiver and DENY the alternative motion for summary affirmance.
Counsel is cautioned that failure to respond to the Government’s invocation of
the waiver may be regarded by this court as a needless waste of judicial
resources and may result in an imposition of sanctions. See United States v.
Gaitan, 171 F.3d 222, 223-24 (5th Cir. 1999).
      APPEAL DISMISSED.




                                      2